19-13895-jlg       Doc 475   Filed 06/24/21 Entered 06/24/21 14:33:16         Main Document
                                          Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In Re:                                        :
         Orly Genger,                         :          Chapter 7
                                              :          Case No. 19-13895-jlg
         Debtor.                              :
                                              :
                                              :
                                              :


                                NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE THAT Rich Ramirez, an attorney admitted to practice in this

Court, hereby appears in the above-captioned action as counsel for Chapter 7 Debtor Orly

Genger, and demands that all documents filed in connection with the action be served upon the

undersigned.


                                            GLENN AGRE BERGMAN & FUENTES LLP
Dated: New York, New York
       June 24, 2021                               By:   /s/ Rich Ramirez
                                                           Rich Ramirez

                                                           55 Hudson Yards, 20th Floor
                                                           New York, New York 10001
                                                           T: 212-358-5600
                                                           rramirez@glennagre.com
